              Case 1:21-cv-02197-LDH-PK Document 15 Filed 04/21/21 Page 1 of 3 PageID #: 141
                                                                                    CLOSED,JB,MEDREQ,REF_DISCOV
                                       U.S. District Court
                                Southern District of Florida (Miami)
                         CIVIL DOCKET FOR CASE #: 1:20−cv−24754−JEM

Rossi v. Gem Nation Corporation                                           Date Filed: 11/18/2020
Assigned to: Judge Jose E. Martinez                                       Date Terminated: 04/21/2021
Referred to: Magistrate Judge Jacqueline Becerra                          Jury Demand: None
Case in other court: 11th Judicial Circuit, Miami−Dade County, FL,        Nature of Suit: 190 Contract: Other
                     20−21171−CA−05                                       Jurisdiction: Diversity
Cause: 28:1441 Notice of Removal−Breach of Contract
Plaintiff
Adolpho Rossi                                              represented by Darin Anthony DiBello
an individual                                                             Fasi & DiBello, P.A.
                                                                          Florida
                                                                          150 S.E. 2nd Avenue
                                                                          Suite 1010
                                                                          Miami, FL 33131
                                                                          305−537−0469
                                                                          Fax: 305−503−7405
                                                                          Email: dibello@fasidibellolaw.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


V.
Defendant
Gem Nation Corporation                                     represented by Yanina Zilberman
a foreign corporation                                                     Egozi & Bennett, P.A.
                                                                          2999 191st Street, Suite 407
                                                                          Aventura, FL 33180
                                                                          9174974849
                                                                          Email: yanina@egozilaw.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Bernard Lewis Egozi
                                                                          Egozi & Bennett PA
                                                                          2999 NE 191st Street
                                                                          Suite 407
                                                                          Aventura, FL 33180
                                                                          305−931−3000
                                                                          Fax: 931−9343
                                                                          Email: begozi@egozilaw.com
                                                                          ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 11/18/2020       Ï1
             Case 1:21-cv-02197-LDH-PK Document 15 Filed 04/21/21 Page 2 of 3 PageID #: 142
                      NOTICE OF REMOVAL (STATE COURT COMPLAINT − Adolpho Rossi v. Gem Nation
                      Corporation dba Gemnation) Filing fee $ 400.00 receipt number AFLSDC−13887530, filed by Gem
                      Nation Corporation d/b/a Gemnation, a foreign corporation. (Attachments: # 1 Civil Cover Sheet Civil
                      Cover Sheet, # 2 Exhibit Exhibit A, # 3 Exhibit Composite Exhibit B, # 4 Exhibit Exhibit C, # 5
                      Exhibit Exhibit D)(Egozi, Bernard) Modified on 11/18/2020 (drz). ( No Answer, Affirmative Defenses
                      or Motion to Dismiss Filed in State Court). (Entered: 11/18/2020)

11/18/2020      Ï2    Clerks Notice of Judge Assignment to Judge Jose E. Martinez.

                      Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge Jacqueline
                      Becerra is available to handle any or all proceedings in this case. If agreed, parties should complete
                      and file the Consent form found on our website. It is not necessary to file a document indicating lack
                      of consent. (drz) (Entered: 11/18/2020)

11/18/2020      Ï3    Clerks Notice to Filer re: Electronic Case. Party(ies) Improperly Formatted. The Filer failed to enter
                      the party name(s) in accordance with the CM/ECF Format for Adding Parties for Attorneys Guide.
                      The correction was made. It is not necessary to re−file the document. (drz) (Entered: 11/18/2020)

11/18/2020      Ï4    NOTICE OF COURT PRACTICE IN REMOVAL CASES. Status Report due by 12/2/2020. Signed
                      by Judge Jose E. Martinez on 11/18/2020. See attached document for full details. (drz) (Entered:
                      11/18/2020)

11/18/2020      Ï5    ORDER SETTING CIVIL TRIAL DATE AND PRETRIAL SCHEDULE, REQUIRING
                      MEDIATION, AND REFERRING CERTAIN MOTIONS TO MAGISTRATE JUDGE: ( Jury Trial
                      set for 11/22/2021 09:30 AM in Miami Division before Judge Jose E. Martinez., Calendar Call set for
                      11/18/2021 01:30 PM in Miami Division before Judge Jose E. Martinez.), ( Mediation Deadline
                      9/23/2021.). Signed by Judge Jose E. Martinez on 11/18/2020. See attached document for full details.
                      (drz)

                      Pattern Jury Instruction Builder − To access the latest, up to date changes to the 11th Circuit Pattern
                      Jury Instructions go to https://pji.ca11.uscourts.gov or click here. (Entered: 11/18/2020)

11/27/2020      Ï6    MOTION to Dismiss for Lack of Jurisdiction 1 Notice of Removal (State Court Complaint),, by Gem
                      Nation Corporation. Responses due by 12/11/2020 (Zilberman, Yanina) (Entered: 11/27/2020)

12/02/2020      Ï7    REPORT REGARDING Removal Status Pursuant to Notice of Court Practice in Removal Cases by
                      Gem Nation Corporation (Zilberman, Yanina) (Entered: 12/02/2020)

12/03/2020      Ï8    Plaintiff's Certificate of Other Affiliates and Corporate Disclosure Statement by Adolpho Rossi
                      (DiBello, Darin) (Entered: 12/03/2020)

12/11/2020      Ï9    RESPONSE in Opposition re 6 MOTION to Dismiss for Lack of Jurisdiction 1 Notice of Removal
                      (State Court Complaint),, PLAINTIFF'S MEMORANDUM IN OPPOSITION TO DEFENDANT'S
                      MOTION TO DISMISS COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND FAILURE
                      TO FILE WITHIN THE STATUTE OF LIMITATIONS, OR, IN THE ALTERNATIVE, TO TRANSFER
                      filed by Adolpho Rossi. Replies due by 12/18/2020. (Attachments: # 1 Exhibit 1)(DiBello, Darin)
                      (Entered: 12/11/2020)

12/17/2020     Ï 10   Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 9 Response in
                      Opposition to Motion, by Gem Nation Corporation. (Zilberman, Yanina) (Entered: 12/17/2020)

12/21/2020     Ï 11   PAPERLESS ORDER granting 10 Defendant's Unopposed Motion for Extension of Time to File
                      Reply to Plaintiff's Memorandum in Opposition. Because the Court will be closed December 24, 2020,
                      Defendant is granted an extension up to and including December 28, 2020 to file its reply. Signed by
                      Judge Jose E. Martinez on 12/21/2020. (kml) (Entered: 12/21/2020)

12/22/2020     Ï 12
             Case 1:21-cv-02197-LDH-PK Document 15 Filed 04/21/21 Page 3 of 3 PageID #: 143
                      Joint SCHEDULING REPORT − Rule 16.1 by Adolpho Rossi (Attachments: # 1 Election to
                      Jurisdiction by a United States Magistrate Judge for Final Disposition of Motions)(DiBello, Darin)
                      (Entered: 12/22/2020)

12/28/2020     Ï 13   REPLY to Response to Motion re 6 MOTION to Dismiss for Lack of Jurisdiction 1 Notice of
                      Removal (State Court Complaint),, filed by Gem Nation Corporation. (Zilberman, Yanina) (Entered:
                      12/28/2020)

04/21/2021     Ï 14   ORDER granting in part 6 Motion to Dismiss for Lack of Jurisdiction. Case Closed. Signed by Judge
                      Jose E. Martinez on 4/20/2021. See attached document for full details. (jao) (Entered: 04/21/2021)

04/21/2021       Ï    Closing Case per Order on 14 (jao) (Entered: 04/21/2021)
